DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a sheet roll holder (corresponding in the instant disclosure to 91), a supporting member (corresponding in the instant disclosure to 92), a sheet conveyor (corresponding in the instant disclosure to 55), a recording device (corresponding in the instant disclosure to 24) in claims 1-11, a holding member (corresponding in the instant disclosure to 93) in claims 4-6, a guide member (corresponding in the instant disclosure to 20) in claims 5-6 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “wherein the holding member is arranged on an upper side with respect to the supporting member in a state where the sheet roll holder is attached to the housing, and on a lower side with respect to the guide member” renders the claims unclear because it is not clear the relative positions of the members being claimed. The limitation “arranged on an upper side with respect to the supporting member” does not clearly define the element the upper side belongs to such that the holding member is arranged on an upper side thereof relative to the supporting member. Similarly, the limitation “on a lower side with respect to the guide member” does not clearly define what element the holding member is arranged on a lower side of such that it is arranged on a lower side thereof relative to the guide member. Therefore, the metes and bounds of the claim are unclear. As best understood, the configuration of figure 3 is intended to be claimed. A possible claim amendment would read - - wherein, when the sheet roll holder is attached to the housing, the holding member is above the supporting member and below the guide member - -.
Claim 9 recites the limitation "the guide member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. While a guide member is introduced in claim 5, claim 9 does not depend directly or indirectly from claim 5. Therefore, the metes and bounds of the claim are unclear. As best understood from the disclosure, claim 9 is intending to reference the same guide member as introduced in claim 5. Therefore, a possible claim amendment would be to modify claim 9 to depend from claim 5. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Numazu et al. (US PGPub 2016/0041515 A1).
As to claim 1, Numazu et al. teaches an image recording apparatus (figure 1), comprising:
a housing (1 representing the combined housing of 1a, 1e, 9, 100) having a front wall and a rear wall spaced from each other in a front-rear direction, and a right wall and a left wall spaced from each other in a right-left direction, the right wall, the left wall, the front wall and the rear wall defining an internal space of the housing (see figures 2A-2B, where the right-left direction is aligned with the rotary shaft 8a and the front wall contains 100b and the rear side is to the left in figure 1);
a sheet roll holder (comprising 8 and the portions shown extended in figure 7A and in the housing in figure 7C) configured to hold a sheet roll (figure 1 and paragraph [0068]);
a supporting member (comprising 8a) configured to support the sheet roll, the supporting member extending in an axial direction of the sheet roll and being supported by the sheet roll holder (paragraph [0068]);
a sheet conveyer (comprising 135, 136) arranged in an internal space of the housing, the sheet conveyer being configured to convey a sheet unwound from the sheet roll (figures 1 and 5b); and
a recording device (comprising 102-106) arranged in the internal space of the housing, the recording device being configured to record an image on the sheet unwound from the sheet roll and conveyed by the sheet conveyer (paragraph [0033] and figure 1),
wherein the sheet roll holder (comprising 8 and the portions shown extended in figure 7A and in the housing in figure 7C) is configured to be slidable with respect to the housing so as to be detachable from and attachable to the housing (figure 7, where the sheet roll holder is considered detached from the housing when it is in the extended position, see figure 7A, and attached thereto when installed in the housing, see figure 7C).
As to claim 2, Numazu et al. teaches wherein the axial direction being the right-left direction (figures 1-2 and 7), and
wherein the sheet roll holder is configured to be slidably detached from and attached to the housing in the right-left direction (figure 7).
As to claim 3, Numazu et al. teaches wherein, in a state where the sheet roll holder is attached to the housing, a central portion, in the font-rear direction, of the supporting member is located on a rear side with respect to a central position of the housing (figure 1), and
wherein the front wall is formed with a discharge opening (100b) through which the sheet on which the image has been recorded is discharged (see figures 1 and 7).
As to claim 4, Numazu et al. teaches further comprising a holding member (the one of rollers 13 on the right) provided to the sheet roll holder (figures 1 and 7A) and 
configured to hold and feed the sheet unwound from the sheet roll to the sheet conveyer (figure 6B and paragraph [0083]), and
wherein the holding member is configured to be located at either a holding position (figure 6B) at which the holding member holds the sheet and a non-holding position (figure 6A) at which the holding member does not hold the sheet (paragraph [0083] teaches the insertion of the sheet by the user, which is considered to include, given the indication in the drawing of the right most roller of roller pair 13 being mounted to be biased toward the leftmost roller of roller pair 13, at least some motion of the rightmost roller of roller pair 13).
As to claim 7, Numazu et al. teaches wherein the sheet roll holder comprises an outer wall constituting side surfaces of the housing in association with the right wall and the left wall (see figure 7).

Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matsumoto et al. (US PGPub 2014/0099150 A1).
As to claim 1, Matsumoto et al. teaches an image recording apparatus (figures 1 and 5), comprising:
a housing (housing of 100 shown in figures 1 and 5) having a front wall (left wall shown in figure 1) and a rear wall (right wall shown in figure 1) spaced from each other in a front-rear direction, and a right wall (121 in figure 5) and a left wall (wall opposite 121 in figure 5) spaced from each other in a right-left direction, the right wall, the left wall, the front wall and the rear wall defining an internal space of the housing (figures 1 and 5);
a sheet roll holder (106) configured to hold a sheet roll (figures 4 and 8);
a supporting member (4) configured to support the sheet roll, the supporting member extending in an axial direction of the sheet roll and being supported by the sheet roll holder (figure 8 and paragraph [0058]);
a sheet conveyer (28) arranged in an internal space of the housing (figure 1), the sheet conveyer being configured to convey a sheet unwound from the sheet roll (figures 1 and 4); and
a recording device (12) arranged in the internal space of the housing, the recording device being configured to record an image on the sheet unwound from the sheet roll and conveyed by the sheet conveyer (figures 1-4 and paragraphs [0061]-[0062]),
wherein the sheet roll holder (106) is configured to be slidable with respect to the housing so as to be detachable from and attachable to the housing (figures 5-8, where the sheet roll holder is considered detached from the housing when it is in the extended position, see figure 8, and attached thereto when installed in the housing, see figure 5).
As to claim 2, Matsumoto et al. teaches wherein the axial direction being the right-left direction (see figure 8), and
wherein the sheet roll holder is configured to be slidably detached from and attached to the housing in the right-left direction (as shown in figures 5-8).
As to claim 4, Matsumoto et al. teaches further comprising a holding member (24) provided to the sheet roll holder (106; figure 4) and configured to hold and feed the sheet unwound from the sheet roll to the sheet conveyer (figures 1 and 4), and
wherein the holding member is configured to be located at either a holding position (dotted line position in figure 4) at which the holding member holds the sheet and a non-holding position (solid line position in figure 4) at which the holding member does not hold the sheet.
As to claim 5, Matsumoto et al. teaches further comprising a guide member (the top surface of 201 above 27 in figure 4) arranged on a downstream side, in a sheet conveying direction, with respect to the holding member (24; figure 4), and on an upstream side, in the sheet conveying direction, with respect to the sheet conveyer (28; figure 4),
wherein the holding member and the guide member are arranged on a rear side with respect to the supporting member in a state where the sheet roll holder is attached to the sheet roll holder (see figure 4, where the left side is considered to be the front side of the apparatus and the right side is considered to be the rear side of the apparatus).
As to claim 7, Matsumoto et al. teaches wherein the sheet roll holder comprises an outer wall constituting side surfaces of the housing in association with the right wall and the left wall (figures 5-8).

Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takahashi (US PGPub 2011/0229241 A1).
As to claim 1, Takahashi teaches an image recording apparatus (11), comprising:
a housing (figure 1) having a front wall and a rear wall spaced from each other in a front-rear direction, and a right wall and a left wall spaced from each other in a right-left direction, the right wall, the left wall, the front wall and the rear wall defining an internal space of the housing (see figures 1-4, where the right-left direction is aligned with the rotary shaft 18 and the rear wall is 14 and the front wall is opposite 14 in figure 1);
a sheet roll holder (16) configured to hold a sheet roll (1; figure 1 and paragraph [0035]);
a supporting member (18) configured to support the sheet roll, the supporting member extending in an axial direction of the sheet roll and being supported by the sheet roll holder (paragraph [0037]);
a sheet conveyer (23) arranged in an internal space of the housing, the sheet conveyer being configured to convey a sheet unwound from the sheet roll (figures 1-2); and
a recording device (22) arranged in the internal space of the housing, the recording device being configured to record an image on the sheet unwound from the sheet roll and conveyed by the sheet conveyer (paragraph [0039] and figure 2),
wherein the sheet roll holder (16) is configured to be slidable with respect to the housing so as to be detachable from and attachable to the housing (figure 3 and paragraph [0035], where the sheet roll holder is considered detached from the housing when it is in the extended position, see figure 3, and attached thereto when installed in the housing, see figure 2).
As to claim 7, Takahashi teaches wherein the sheet roll holder comprises an outer wall (14) constituting side surfaces of the housing in association with the right wall and the left wall (see figure 1).
As to claim 10, Takahashi teaches wherein the sheet roll holder (18) is detachably attached to the supporting member (paragraph [0047] and figures 4 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Numazu et al. (US PGPub 2016/0041515 A1) in view of Gramlich et al. (EP 1101718 A2).
As to claim 8, Numazu et al. teaches all of the limitations of the claimed invention as noted above for claim 7, further including wherein the outer wall has an opening allowing the user to view the paper supply level mounted on the sheet roll holder (figure 7).
Numazu et al. does not teach the outer wall has a light transmissive window.
Gramlich et al. teaches the outer wall of a recording material supply unit (30) has an opening to allow the user to view the paper supply level (figures 1-4), which can have a light transmissive window (paragraph [0033]).
It would have been obvious to one skilled in the art before the effective filing date to modify Numazu et al. to have wherein the outer wall has a light transmissive window as suggested by Gramlich et al. because it would prevent dust from entering the interior of the printing apparatus or accidental disturbance of the sheet roll while maintaining the ability to view the paper level in a well known manner and with predictable results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Numazu et al. (US PGPub 2016/0041515 A1) in view of Taggart (3,856,128).
As to claim 11, Numazu et al. teaches all of the limitations of the invention as noted above for claim 1, including wherein the sheet roll holder is formed with a position at which a leading end of the sheet unwound from the sheet roll is to be located when the sheet roll is initially attached to the sheet roll holder (figure 6B and paragraph [0078], teaches the alignment of the leading end of the sheet at the roller pair 13 when loading the paper to the sheet roll holder).
Numazu et al. does not explicitly teach the sheet roll holder is formed with a mark indicating the position for sheet alignment when the sheet is initially attached. 
Taggart teaches a sheet roll holder is formed with a mark (11) for indicating the position for sheet alignment when the sheet is initially attached (column 2, lines 37-57).
It would have been obvious to one skilled in the art before the effective filing date before the effective filing date to modify Numazu et al. to have the sheet roll holder is formed with a mark indicating the position for sheet alignment when the sheet is initially attached as suggested by Taggart to ensure the user properly positions the paper when initially installing the paper (column 2, lines 37-57) with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foreman (US PGPub 2018/0290854 A1) teaches a window in a rolled tape dispenser. Shinga (6,722,238) teaches a printer having similarities to the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/           Primary Examiner, Art Unit 2853